                        Case 1:19-cv-01124-KK Document 1 Filed 12/02/19 Page 1 of 6
                                                                                                                         FILED
                                                                                                       UNITED STATES DISTRICT Cd'TT
                              for a   Civil Case                                                        ALBUQUEtsQUE, NEW !{IEXICO

                                                                                                                                      2 z'J$
                                         uxrur,o Srarr,s Dtsrrucr coErRT
                                                                        for the
                                                                                                                         DEc 0
                                                                                                                                                   #
                                                                                                                M{TCFELL R. EI-FETI
                                                                      District   of   Nerv Mexico                              CLEM
                                                                                 Division



                       David Harold. Hanson
                                                                                   Case No.                lqeu\t0'.t - /',r,\
                                                                                                     (ro be   lilled in bv   the Clerk's Ofrice)


                            Plaintffis)
(Write thefull nane of each plaintilf who isfiling this complaint.
If the names of all the plaintiffs cannat fit in the space abore,
                                                                                   Jury   Trial:   kheck   one)     fl v.. E*o
please wite "see afioched" in the space and attach an additional
page with thefull list af names.l
                                -Y-

                           Forrest Fenn




(wtite rhefutt nr*, ,f
                       "r"fff;mil|**,the *space
                                            being sued.    If   rhe
names of oll the defendants cannot frt in       abote, please
*-rite "see ottached" in the space and attach an additional poge
with thertill list of nomes.)



                                                   COMPLAINT FOR A CIVIL CASE

I.         The Parties to This Complaint
           A.       The Plaintiff(s)

                    Provide the information below for eaeh plaintiffnamed in the complaint. Attach additional pages                                 if
                    needed.

                              Name David Harold Hanson
                              StreetAddress 2077 Windham Way
                              City and County Colorado Springs - El Paso County
                              State and Zip        Code Colorado 80906
                              Telephone Number (7 1 9) 35 l-3043
                              E-mail Address Dave@rcos.net


           B.       The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a govemment agency, an organization, or a corporation. For an individual defendant,
                    include the person s job or title Qf knownS. Attach additional pages if needed.


                                                                                                                                                   Page   I of   5
                            Case 1:19-cv-01124-KK Document 1 Filed 12/02/19 Page 2 of 6

Pro Se   I @ev. l2ll6) Complaint tor a Civil   Case



IL          Basis for Jurisdiction

            Federal courts are courts of limited jurisdiction (iimited power). Generally, only two types of cases can be
            heard in federal courr cases involving a federal qucstion and cases involving diversity ofcitizenship ofthe
            parties. Under 28 U.S.C. $ 1331, a case arising under the United States Constitution or federal laws or treaties
            is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of one State sues a citizen of
            another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
            diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

            What is the basis for federal court jurisdiction? kheck all that appl11
                    I-lred.rut      question                                   ffi   Oirersity of citizenship


            Fill out the paragraphs in this section that apply to this case.

            .d         If   the Basis for Jurisdiction Is a Federal Question

                       List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                       are at issue in this case.




            B.         If   the Basis for Jurisdiction fs Diversity of Citizenship

                       l          The      Plaintif(s)            David Harold Hanson

                                               If the plaintiff is an individual
                                               The    plaintiff, tuan4 David Harold Hanson                                   , is a citizen of the
                                               State    of raane) Colorado


                                  b.           If the plaintiff is a corporation
                                               The plaintiff,         tnamel                                                  is incoqporated
                                               under the laws of the State of            1none1

                                               and has its principal place of business in the State of hame)




                                  (If more than         one      plaintiff is named in the complaint, attach an additional page providing the
                                  sa   m   e inform   a t io n   for ea c h ad d i ti on al p lain tiff. )
                       2.         The Defendant(s)

                                  a.           If the defendant is an individual
                                               The defendartt, (natne) Forrest Fenn                                          , is a citizen   of
                                               the State of        hame)         New Mexico                               Or is a citizen     of
                                               (foreign nation)


                                                                                                                                          Page 3   of   5
                             Case 1:19-cv-01124-KK Document 1 Filed 12/02/19 Page 3 of 6
Pro Se   I (Rev.   12116) Complaint for a   Cirtl   Case


                         Defendant No. I
                                    Name                     Forrest (B) or (F) Fenn
                                    Job     or Titre rifknownl
                                    Street      Address      l02l   OId Santa Fe Trl,
                                    City and County Santa Fe - Santa Fe County
                                    State and Zip          Code New Mexico, 87505


                                    E-mail Address (if        known)



                         Defendant No. 2
                                    Name
                                    Job or Title 0f lmou'n)

                                    Street Address

                                    City and County
                                    State and Zip Code

                                    Telephone Number
                                    E-mail Address fif        known)



                         Defendant No. 3
                                    Name
                                    Job or Title (dlorcwnl

                                    Street Address

                                    City and County
                                    State and Zip Code

                                    Telephone Number
                                    E-mail Address          (d known)



                         Defendant No. 4
                                    Name
                                    Job or Title fif known)
                                    Street Address

                                    City and Counfy
                                    State and Zip Code

                                    Telephone Number
                                    E-mail Address (if known)



                                                                                           Page 2   of   5
                             Case 1:19-cv-01124-KK Document 1 Filed 12/02/19 Page 4 of 6

Pro Se I      12"'16)   co     inr for a Civil Case




                                  b"          Ifthe defendant is a corporation
                                              The defendatt,   (name)                                      , is incorporated under

                                              the laws of the State of tuame)                                            and has its
                                                                                                                     "
                                              principal place of business in the State of   tuame)

                                              Or is incorporated under the laws of {oreign    narion)

                                              and has its principal place of business in (nazrel


                                  (I.f more than one defendant is named in the complaint, attach an additional page providing the
                                  same information for each additional defendant.)

                        3.        The Amount in Controversy $1,500,000 US

                                  The amount in confoversy-ths amount the plaintiffclaims the defendant owes or the amount at
                                  stake-is more than $75,000, not counting interest and costs of coufi, because fttplain;l
      The amount in coniloversy is established by taking one half (l/2) of the lowest known amount
      of the Plaintiff - a value of $3,000,000 (with others values released) which was the approximate
      "treasure's'" value secreted away by Defendant. The anrount shall be established during discovery
      and said surn may be significantly adjusted. The Defendant has shown his careless attention to additional
      clues leading io the ocation of the "'treasure" by reporting publicly and.or possibly privately and not
      shared or made available with the Plaintifl thereby piejudidin[ the Plaintiffs abiliry to locate it.
m          Shtement of Claim

         Write a short and plain statemetrt of the claim. Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
         the dates and places of that involvement or conduct. Ifmore than one claim is asserted, number each claim and
         write a shon and plain statement of each claim in a separate paragraph. Attrach additional pages if needed.
   The Defendant graciously prepared a'"treasure"' box containing an unkl-ou1 r'alue of articles. Clues
   to findine said a'rticles werb nubtished bv the Delendant for thE Plaintiffto follow f,or the recovery
   of same.'The Plaintifftbllo*ed the clues and arrived at the location the hidden items were tbund.
   Additional conflicting and misleading clues were issued by the Defbndant or with the knowledgg-and/or
   anoroval of the Defeildant which cauled the Plaintiff to m6ve from his search area and which atditional
   chles benefited those close 1o the Delendant who subsequently "tbund" the items in question.
   Said actions by the Detendant prejudiced the ability of the PldintifTto further his lit'e and support the
   lives ol'needs'and autistic children and their fanrilii:s as u'ell as Plaintift. The Plaintiffwas ilimaged by
   the actions of the Defendant by rvithholding the treasure from the Plaintiffby fraudulent statements.
IV.        Relief

           State briefly and precisely what damages or other relief the ptaintiffasks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. [nclude any
           punitive or exemplary damages claimed, tle amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.
   The claimed damages are established by taking one half (l/2) of the lowest value of the lowest reported amount of
   the hidden treasure ($3,000.000) and (the actual value shall be determined during discovery" The Plaintiffrvas
   mislead and left the area in which his analysis search of the actual items were secreted awa.v and lvhich conflicting
   erroneous and misleading clues caused the Plaintiff to move his search. The continued damages are both the
   useage of the Plaintiff and the needs of children and their families.



                                                                                                                            Page 4   of   5
                       Case 1:19-cv-01124-KK Document 1 Filed 12/02/19 Page 5 of 6

Pro Se I                   for   a   Civil   Case




v.         Certification and Closing

           Under Federal Rule of Civil Procedure I l, by signing below, I certify to the best of my knowledge, information,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           oppofiunity for further investigation or discovery; and (4) the complaint otherwise complies wirh the
           requirements of Rule I l.

           A.      For Parties Wilhout an Attorney

                   I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                   served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                   in the dismissal of my case.


                   Date of signing:                 {faot r
                   Signature of Plai
                   Printed Name of Plaintiff David Harold Hanson


           B.      For Attorneys

                   Date of signing:


                   Signature of Attomey
                   Printed Name of Auorney
                   BarNumber
                   Name of Law Firm
                   Sreet Address
                   State and Zip Code

                   Telephone Number

                   E-mail Address




                                                                                                                     Page 5   of   5
Case 1:19-cv-01124-KK Document 1 Filed 12/02/19 Page 6 of 6
                      o
                      o
                      aD
                    oo
                    EE   loH
                    g€.Z-+H                                                                o
                    6w9 --     rH
                    cr<g# 62 rrv
                                                                                      a,v
                                                                                      Jr.
                    #ea:*E                                                  lJ
                                                                                               '.t
                                                                                               o
                                                                            U         \\- N

                                                                            D\
                                                                                         ..\
                                                                                               s
                                                                            si    Yga
                                                                            \
                                                                            a      E $ot'
                                                                                 :i vt \.o
                     N$H
                             E
                                                                       p          r d5
                                                                       <\n
                                                                            d
                                                                                 sj i-
                                                                       --        14#s
                                                                                 5clo+
                                                                  Df,
             il'-                                              (n


          $$
                                                                6r,
                                       o
                                    d.'0
                                     )Oo                        \I-.
                                         o? ?
                                         ())'ul                         4
                                    ".       u.\     ?<t
                                                     *(2         dt
                                 *ry\ r:i'-?
                                      az-!    2-,
                                                      O.
                                                      ,3
                                                      r:\             ah
                                                                       &..
                                                                        =a-
                                  o
                                 Er-'
                                           ?'i 66qa                   j'o
           N8                    *,,tlr
                                    o,"7u
                                    d",
                                      ","q%            ,,
                                                           c
                                                               )UiB.,
       *\9
                                       i,Y," (f
                                    t',i:B
                                    tl,  \. f-
                                         (-J,t '4- n)i*a
                                         (, \:' ci-
                                          u!.t
                                          \lLt*2o
                                                               )5 tz
      C)S                                   ffn,
                                            #oo)o.
                                                    Y--t4-
       d'\
       {ss
       t'Nt4
                Y-                                   2



      ]tc-'
     4qu
